DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 
Claim Objections
Claims 1, 7, and 10 are objected to because of the following informalities:
Claim 1 line 4 reads: “the length”. This should be corrected to read - - a length - - for clarification purposes.
Claim 1 line 8 reads: “the length”. This should be corrected to read - - a length - - for clarification purposes.
Claim 7 lines 3-4 reads: “said baluster”. This should be corrected to read - - said first baluster - - for clarification purposes.
Claim 10 line 1 reads: “the distance”. This should be corrected to read - - a distance - - for clarification purposes.
Claim 10 line 3 reads: “the distance”. This should be corrected to read - - a distance - - for clarification purposes.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the first end" and “the second end” in at least lines 7, 11, 13, 16, and 18.  It is unclear which “first end” and “second end” is being referred to, therefore this should be corrected for clarification. 
Claim 9 recites the limitation "said upper extent" and “said base” in at least lines 7, 8, and 9.  It is unclear which “upper extent” and “base” is being referred to, therefore this should be corrected for clarification. 
Claims 2 and 9 are rejected for being indefinite and failing to particularly describe how the handrail can be parallel to the lower rail when there is a varying distance between the hand rail and lower rail at each end. Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The terms “parallel” in claims 2 and 9 are used by the claims to mean “side by side and having a varying distance between the objects,” while the accepted meaning is “side 
Claims 3-8 and 10-13 are rejected based on their dependency to rejected claims listed above under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8, and 10-14 of U.S. Patent No. 10370857, and over claims 1-4, 7-9, 11, and 13-15 of U.S. Patent No. 9470013. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims contain similar and overlapping subject matter.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-4, 8-11, and 13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over KR 100941698 B1 (Ham) in view of US 20130119335 A1 (Park).
Regarding claim 1, Ham discloses a vertically adjustable railing, comprising: 
a first baluster having a first end and a second end, said first baluster having a first connection element at the first end and a second connection element along the length of the first baluster, a distance from the first end (Distance 1, see annotated Figure 3 below); 
a second baluster having a first end and a second end, said second baluster having a first connection element at the first end and a second connection element along the length of the second baluster, a distance from the first end (Distance 2, see annotated Figure 3 below); 
a handrail having a first end and second end, said handrail being connected near the first end to the first connection element of said first baluster and being connected near the second end to the first connection element of said second baluster (see annotated Figure 3 below); 
a lower rail having a first end and a second end, said lower rail being connected at the first end to the second connection element of said first baluster and being connected at the 
wherein, the distance between the first end of the first baluster and the second connection element of the first baluster (Distance 1) is greater than the distance between the first end of the second baluster and the second connection element of the second baluster (Distance 2, see annotated Figure 3 below); and 
said handrail being pivotally connected (see Fig. 3-Fig. 5) to the first and second baluster;
but does not expressly disclose the second connection element of the first baluster is an internal connection element; 
the second connection element of the second baluster is an internal connection element; and
said lower rail being pivotally connected to the first and second baluster.
However, Park teaches the second connection element (see Fig. 4) of the first baluster is an internal connection element (ref. 10 and ref. 20 are considered part of the baluster and house the swivel (ref. 30) within, therefore the connection element is an internal connection element); 
the second connection element of the second baluster (see Fig. 4) is an internal connection element (ref. 10 and ref. 20 are considered part of the baluster and house the swivel (ref. 30) within, therefore the connection element is an internal connection element); and

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the railing of Ham, with Park, such that it comprises the second connection elements of the first and second baluster as an internal connection, and the lower rail is pivotally connected to the first and second baluster in order to hide the lower rail hinge components within the baluster and improve the aesthetics of the railing, as well as to provide a pivotable railing so that the rail can be used on steps and stairways for fall protection. 

    PNG
    media_image1.png
    638
    731
    media_image1.png
    Greyscale

Figure 1. Annotated Figure 3.

    PNG
    media_image2.png
    344
    603
    media_image2.png
    Greyscale

Figure 2. Annotated Figure 3.

    PNG
    media_image3.png
    406
    341
    media_image3.png
    Greyscale

Figure 3. Annotated Figure 3.

    PNG
    media_image4.png
    378
    540
    media_image4.png
    Greyscale

Figure 4. Annotated Figure 8.
Regarding claim 2, Ham discloses the first end of the first baluster is placed above the first end of the second baluster, the handrail is parallel (considered to be generally parallel) to the lower rail (see annotated Figure 3 below).

    PNG
    media_image5.png
    381
    647
    media_image5.png
    Greyscale

Figure 5. Annotated Figure 3.
Regarding claim 3, Ham discloses the greater distance is greater by approximately 1 inch or more.
NOTE: The difference between distance 1 and distance 2 is approximately one quarter of the overall rail height, it is considered that the rail is larger in height than four inches, and therefore the greater distance is greater by more than one inch.
Regarding claim 4, Ham discloses retaining elements (ref. 2 and ref. 22) adapted to cooperate with said first connection element (see Fig. 2).
Regarding claim 8, Ham discloses said railing (see Fig. 3), but does not expressly disclose said railing is configured for use on stairs having between one and four steps.
However, Park teaches said railing is configured for use on stairs having between one and four steps (see Fig. 8).

Regarding claim 9, Ham discloses an adjustable railing comprising: 
a first baluster having a base (the base is the second end) and an upper extent (upper extent being the first end), said first baluster including a first connection at said upper extent and a second connection at a point between said base and said upper extent (see annotated Figure 3 above);  Attorney Docket No.: COLLINS 014CON2 (Parent) 
a second baluster having a base (the base is the second end) and an upper extent (upper extent being the first end), said second baluster including a first connection at said upper extent and a second connection at a point between said base and said upper extent (see annotated Figure 3 above); 
a handrail attached at a first point thereof to said upper extent of said first baluster by said first connection of said first baluster and attached at a second point thereof to said upper extent of said second baluster by said first connection of said second baluster (see annotated Figure 3 above); 
a lower rail attached at a first end thereof to said first baluster at said second hinge thereof and attached at a second end thereof to said second baluster at said second connection thereof (see annotated Figure 3 above); 

wherein the first connections are hinges (see Fig. 3-Fig. 5);
but does not expressly disclose as claimed wherein the second connections are hinges.
However, Park discloses wherein the second connections (see annotated Figure 8 above) are hinges (see Abstract).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the railing of Ham, with Park, such that it comprises the second connections are hinges in order to provide a pivotable railing so that the rail can be used on steps and stairways as well as angled surfaces for fall protection. 

    PNG
    media_image6.png
    350
    512
    media_image6.png
    Greyscale

Figure 6. Annotated Figure 3.

    PNG
    media_image7.png
    319
    536
    media_image7.png
    Greyscale

Figure 7. Annotated Figure 3.
Regarding claim 10, Ham discloses the distance between said first hinge and said second hinge of said first baluster (see Distance 1 in annotated Figure 3 above) is greater than 
NOTE: The difference in height between Distance 1 and Distance 2 is about one quarter of the overall railing height. In order for the difference to be one inch or more, the overall railing height must be at least four inches. It is considered that the railing height is larger than four inches, as a short railing would provide a trip hazard rather than fall protection. 
Regarding claim 11, Park teaches said second hinge of said first baluster comprises a pivot point (ref. 30) and said pivot point is located entirely within said first baluster (ref. 10 and ref. 20 are considered part of the baluster and house the swivel (ref. 30) within, therefore the connection element is an internal connection element, and the pivot point (ref. 30) is located entirely within the first baluster).
Regarding claim 13, Ham discloses said adjustable railing (see Fig. 3), but does not expressly disclose said adjustable railing is configured for use on conventional stairs comprising no more than five steps.
However, Park teaches said adjustable railing is configured for use on conventional stairs comprising no more than five steps (see Fig. 8).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the railing of Ham, with Park, such that it comprises being mounted on a set of stairs containing no more than five steps in order to ensure a strong railing for fall protection by keeping the distance between vertical balusters within a certain range, maximizing the strength of the railing structure.
Claim 5 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over the combination of KR 100941698 B1 (Ham) and US 20130119335 A1 (Park), further in view of KR 200378136 Y1 (Lee).
Regarding claim 5, Ham discloses the adjustable railing (see Fig. 3), and said retaining elements (see Fig. 1) comprise a bolt (ref. 2) and a nut (ref. 22), but does not expressly disclose said retaining element comprises at least one washer.
However, Lee teaches said retaining element (see Fig. 2) comprises a bolt (ref. 46), a nut (ref. 48), and at least one washer (ref. 47).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Ham and Park, with Lee, such that it comprises a washer in combination with the nut and bolt used to hold the retaining element together in order to distribute the load from the nut and bolt head over a larger area.
Claims 6, 7, and 12 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over the combination of KR 100941698 B1 (Ham) and US 20130119335 A1 (Park), further in view of US 6279880 B1 (Hawks).
Regarding claim 6, Ham discloses said first baluster (see annotated Figure 3 above), but does not expressly disclose as claimed said first baluster further comprises at least one weep hole at said second end thereof, as well as a base plate for attachment to surfaces beneath the railing. 
However, it is well known in the art to modify railings to include weep holes/drainage holes (ref. 4e) in the base plates (ref. 4) located at the lower ends of the balusters (ref. 1 and 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Ham and Park, with Hawks, such that it comprises hollow posts in order to reduce the weight of the railing system and save on material costs, base plates at the lower ends of the balusters for connecting the railing to surfaces below in order to allow railings to be added to already existing surfaces such as steps by attaching the plate to the existing steps rather than rebuilding steps, and including weep/draining holes within the base plates in order to eliminate water buildup within the posts/balusters in order to prevent rust and rot from occurring within the post/balusters which increases longevity of the railing. 
Regarding claim 7, Ham discloses said first baluster (see annotated Figure 3 above), but does not expressly disclose as claimed said first baluster further comprises a base plate at said second end thereof, said base plate adapted to permit attachment of said baluster to a stair.
However, it is well known in the art to modify railings to include base plates (ref. 4) located at the lower ends of the balusters (ref. 1 and ref. 2) as taught by Hawks. Although a hollow baluster is not claimed in the application, it is also well known in the art to have hollow posts/balusters as taught by Hawks.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Ham and Park, with Hawks, such that it comprises hollow posts in order to reduce the weight of the railing system and save on material costs, and base plates at the lower ends of the balusters for connecting 
Regarding claim 12, Ham discloses said first baluster (see annotated Figure 3 above) but does not expressly disclose said first baluster further comprises at least one weep hole, as well as a base plate for attachment to surfaces beneath the railing. 
However, it is well known in the art to modify railings to include weep holes/drainage holes (ref. 4e) in the base plates (ref. 4) located at the lower ends of the balusters as taught by Hawks. Although a hollow baluster is not claimed in the application, it is also well known in the art to have hollow posts/balusters as taught by Hawks.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Ham and Park, with Hawks, such that it comprises hollow posts in order to reduce the weight of the railing system and save on material costs, base plates at the lower ends of the balusters for connecting the railing to surfaces below in order to allow railings to be added to already existing surfaces such as steps by attaching the plate to the existing steps rather than rebuilding steps, and including weep/draining holes within the base plates in order to eliminate water buildup within the posts/balusters as well as to prevent rust and rot from occurring within the post/balusters which increases longevity of the railing. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY A HALL whose telephone number is (571)272-5907.  The examiner can normally be reached on Mon through Thur 8:00am to 4:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 571-270-5281.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ZAH/             Examiner, Art Unit 3678        

/AMBER R ANDERSON/             Supervisory Patent Examiner, Art Unit 3678